t c memo united_states tax_court bernard michael reed petitioner v commissioner of internal revenue respondent docket no filed date bernard michael reed pro_se paul l dixon for respondent memorandum opinion goldberg special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure and an accuracy-related_penalty pursuant to sec_6662 in the amount of dollar_figure the issues for decision are whether petitioner's real_estate and water purifier activities were engaged in for profit unless otherwise indicated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure within the meaning of sec_183 and if so whether petitioner can substantiate claimed business_expenses and whether petitioner is liable for an accuracy-related_penalty some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated by this reference petitioner resided in stateline nevada at the time the petition was filed in this case during the past years petitioner purports to have been an accountant a principal in an architectural firm a real_estate investor a taxi driver a bank auditor and a salesperson of water purifiers during petitioner drove a taxi for whittlesea cabs ran a water purifier franchise and operated a real_estate investment firm under the name of nsa petitioner conducted both the water purifier business and nsa from his one- bedroom apartment at the desert club in nevada petitioner's water purifier franchise was based on a pyramid incentive system whereby participants earn income through direct sales and through the recruitment of additional franchisors the primary objective is to recruit additional salespersons with the sale of individual units used as one method of recruitment petitioner was unable to sell any of the water purifiers and after giving several away disposed of several units at a garage sale held in date he did not include the aggregate proceeds from the garage sale dollar_figure-dollar_figure in his gross_income for the taxable_year at issue in petitioner formed nsa and according to his testimony began looking for real_estate investments in petitioner passed his real_estate agent examination and associated nsa with marilyn taylor a real_estate broker petitioner did not invest in sell or renovate any real_estate during on date while on disability leave from whittlesea cabs and receiving worker's compensation petitioner traveled to alaska for the purported purpose of investing in real_estate from november until date petitioner stayed at the best western hotel in juneau alaska on november petitioner entered into a 6-month lease with patrick macksey as co-tenant for a three-bedroom house at a monthly rent of dollar_figure under the terms of the lease petitioner agreed not to paint paper or otherwise redecorate or make alterations to the premises without prior written consent of the owner the initial payment including security deposit and first month's rent was dollar_figure due to a lack of available treatment for his ongoing medical problems petitioner departed alaska on december and returned to nevada on or about date petitioner did not invest in any real_estate or attend any business meetings with bankers or realtors while in alaska on schedule c attached to his federal_income_tax return petitioner claimed the following business deductions expense amount claimed dollar_figure car and truck employee benefit program big_number insurance big_number rental of business property big_number travel utilities big_number bank service charge sec_337 miscellaneous big_number dollar_figure total on a revised schedule c dated date petitioner increased his deductions for travel_expenses claimed to dollar_figure and claimed additional expenses for entertainment dollar_figure and meals dollar_figure petitioner reported no income in other than the wages and tips he earned while driving a taxi-cab for whittlesea cabs respondent determined that petitioner's business activities were not engaged in for profit and therefore disallowed all of the deductions claimed attributable thereto alternatively respondent determined that petitioner failed to substantiate the deductions and to prove that the expenditures were ordinary and necessary to his businesses the determinations of respondent are presumed correct and petitioner bears the burden of proving otherwise rule a all taxpayers are required to keep sufficient records to enable respondent to determine their correct_tax liability sec_2 although not addressed in the notice_of_deficiency respondent also disputes the additional expenses claimed on petitioner's revised schedule c 43_tc_824 moreover deductions are strictly a matter of legislative grace and a taxpayer has the burden of establishing that he or she is entitled to any deduction claimed on a return 308_us_488 292_us_435 sec_162 allows as a deduction all the ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business where an individual conducts an activity that is not engaged in for profit sec_183 limits the allowable deductions to be engaged in a trade_or_business within the meaning of sec_162 the taxpayer must be involved in the activity with continuity and regularity and the taxpayer's primary purpose for engaging in the activity must be for income or profit 480_us_23 whether petitioner engaged in the water purifier or real_estate business for profit depends on whether the activity was undertaken with an actual and honest objective of making a profit 90_tc_960 affd without published opinion 899_f2d_18 9th cir 83_tc_79 78_tc_642 affd without opinion 702_f2d_1205 d c cir while a reasonable expectation of a profit is not required petitioner must have entered into the activity or continued it with the bona_fide objective of making a profit as judged by all the facts and circumstances 88_tc_464 poast v commissioner tcmemo_1994_399 sec_1_183-2 income_tax regs the regulations set forth nine non-exclusive factors for consideration in determining whether an activity is engaged in for profit sec_1_183-2 income_tax regs these factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profit if any which is earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved furthermore if a taxpayer has substantial income from sources other than the activity in question it may be an indication that the activity is not engaged in for profit particularly if the losses from the activity generate substantial tax benefits sec_1_183-2 income_tax regs no single factor is controlling 86_tc_360 72_tc_411 affd without published opinion 647_f2d_170 9th cir the taxpayer's stated intention to make a profit is not determinative greater weight is given to objective factors rather than the taxpayer's mere statement of intent 72_tc_659 sec_262 precludes a taxpayer from deducting personal living or family_expenses that are not incurred in the conduct_of_a_trade_or_business or for the production_of_income based upon the record in this case we find that petitioner lacked the requisite profit objective in carrying on his business activities petitioner claims to have operated a water purifier franchise yet he failed to produce any receipts for inventory purchases advertisement or related records he was also unable to sell any of the units in fact he testified at trial that he eventually gave units away at no charge petitioner operated nsa in a similarly offhand manner while he presented a ledger at trial it failed to differentiate between personal and business_expenses furthermore although petitioner substantiated the expense of the real_estate agent examination and the payment to the state industrial insurance system he offers no evidence such as business cards a telephone listing a client list or documentation of previous investments that he was actively engaged in the real_estate business or that he conducted the activity with a profit_motive petitioner contends that the only expenses he deducted were ordinary and necessary to his business activities however his business_expenses include his annual rent for his one-bedroom apartment at the desert club complete with clubhouse theatre and meeting facilities rental of business property the entire phone cable and utilities bills every month utilities the cost of his dental work employee benefit program numerous meals at local restaurants meals and entertainment auto insurance and maintenance_costs on his only vehicle insurance and car and truck expenses and the entire cost including lodging of his trip to alaska travel with respect to his trip to alaska petitioner claimed that the initial payment on the house in juneau was an investment in a lease with an option to purchase and he intended to renovate the property for resale however the documentation produced by petitioner clearly indicates that the property was to be used solely for residential purposes the lease included no option to purchase and prohibited any alteration or renovation it is well settled that we are not required to accept self- serving testimony in the absence of corroborating evidence 877_f2d_624 7th cir affg tcmemo_1987_295 99_tc_202 based on the foregoing we conclude that petitioner's activities were not engaged in for profit petitioner is not entitled to deduct the schedule c expenses he claimed for the second issue for decision is whether petitioner is liable for a penalty under sec_6662 this section in conjunction with subsection b imposes an accuracy-related_penalty equal to percent of the portion of any underpayment_of_tax that is due to negligence under sec_6662 negligence is any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code petitioner failed to maintain regular and consistent records of his activities attempted to deduct personal items under the guise of business_expenses failed to substantiate a portion of the deductions claimed and misrepresented the purpose behind the expenditures at trial on this record we conclude that petitioner was negligent within the meaning of sec_6662 with respect to the entire underpayment_of_tax and is liable for an accuracy-related_penalty under sec_6662 respondent is sustained on this issue to reflect the foregoing decision will be entered for respondent
